22 A.3d 1278 (2011)
301 Conn. 925
Ronald J. VANCE et al.
v.
Kenneth P. TASSMER et al.
Not in Source
Supreme Court of Connecticut.
Decided June 23, 2011.
William F. Gallagher, New Haven, and Hugh D. Hughes, in support of the petition.
Vincent T. McManus, Jr., Wallingford, in opposition.
The defendants' petition for certification for appeal from the Appellate Court, 128 Conn.App. 101, 16 A.3d 782 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's granting of the plaintiffs' motion to enforce the settlement agreement?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.